Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 1 of 13 PageID #: 443



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

 CARDINAL SQUARE, LLC,                     )
                                           )
                   Plaintiff,              )
                                           )
             v.                            )                 No. 1:18-cv-03351-RLY-DLP
                                           )                   ELECTRONICALLY FILED
 ENVELOP GROUP, LLC,                       )
 VALIDATED CUSTOM SOLUTIONS, LLC,          )
 OPEN CONTROL SYSTEMS, LLC,                )
 LG ELECTRONICS USA, INC.,                 )
                                           )
                   Defendants.             )
 __________________________________________)
                                           )
 OPEN CONTROL SYSTEMS, LLC,                )
                                           )
                   Counter Claimant,       )
                                           )
             v.                            )
                                           )
 CARDINAL SQUARE, LLC,                     )
                                           )
                   Counter Defendant.      )


     CARDINAL SQUARE, LLC’S OPPOSITION TO ENVELOP GROUP, LLC’S MOTION TO
                     DISMISS FOR FAILURE TO STATE A CLAIM

        Plaintiff Cardinal Square, LLC (“Cardinal Square” or “Plaintiff”), by counsel,

 respectfully submits its Opposition to the Motion to Dismiss for Failure to State a Claim Upon

 Which Relief Can be Granted [DN 60] and supporting Memorandum (“Memo.”) [DN 61]

 (collectively, “Motion”) filed by defendant Envelop Group, LLC (“Envelop Group”). Envelop

 Group is an appropriate party in this action and the claims against it sounding in fraud have been

 sufficiently plead in Plaintiff’s Second Amended Complaint (“Complaint”). Cardinal Square
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 2 of 13 PageID #: 444



 addresses below the points raised in Envelop Group’s Motion and requests that the Motion be

 summarily denied for the following reasons:

                                                     ARGUMENT

            In reviewing a motion to dismiss for failure to state a claim upon which relief can be

 granted under Federal Rule of Civil Procedure 12(b)(6)1, the Court construes the complaint in the

 light most favorable to the plaintiff, accepts the factual allegations as true, and draws all reasonable

 inferences in the plaintiff’s favor. Reynolds v. CB Sports Bar, Inc., 623 F.3d 1143, 1146 (7th Cir.

 2010). A complaint must contain only a “short and plain statement of the claim showing that the

 pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). That statement must contain sufficient factual

 matter, accepted as true, to state a claim for relief that is plausible on its face, Ashcroft v. Iqbal, 556

 U.S. 662, 678, (2009), and raise a right to relief above the speculative level. Bell Atl. Corp. v.

 Twombly, 550 U.S. 544, 570 (2007). However, a plaintiff’s claim need only be plausible, not

 probable. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665 F.3d 930, 935 (7th Cir. 2012).

 Evaluating whether a plaintiff’s claim is sufficiently plausible to survive a motion to dismiss is “‘a

 context-specific task that requires the reviewing court to draw on its judicial experience and

 common sense.’” McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011) (quoting Iqbal,

 556 U.S. at 678).

            Additionally, Federal Rule of Civil Procedure 9(b) requires that “[i]n alleging fraud, a party

 must state with particularity the circumstances constituting fraud.” The primary purpose of this

 Rule is to give a defendant “fair notice” of a plaintiff's claim. Cmedia Servs., LLC v. Rogers, No.

 1:15-cv-00435, 2015 U.S. Dist. LEXIS 112282, at *7 (S.D. Ind. July 31, 2015). “As such, a court

 should not apply the rule in an ‘overly rigid’ manner.” Id. Instead, courts employ a “somewhat

 flexible” approach that accounts for the difficulties a plaintiff may face in pleading the details of its

 1
     Although not cited by Envelop Group, Rule 12(b)(6) is the presumed statutory basis for its Motion.

                                                            2
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 3 of 13 PageID #: 445



 claim. Cincinnati Life Ins. Co. v. Grottenhuis, No. 2:10-CV-00205, 2011 U.S. Dist. LEXIS 31857,

 at *8 (S.D. Ind. Mar. 23, 2011), aff”d sub nom. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939

 (7th Cir. 2013).

     A. Plaintiff Cardinal Square Has Sufficiently Plead Its Claims Sounding in
        Fraud.

         As a preliminary matter, Envelop Group’s Motion does not identify which of the three

 fraud-based causes of action, or what specific elements of those causes of action, it claims are not

 plead with sufficient particularity. The Motion should, therefore, be denied on that basis alone.

 Fed. R. Civ. P. 7(b)(1)(B) (“The motion must…state with particularity the grounds for seeking the

 order.”). Instead, the Motion groups each of the fraud-based claims together and argues they

 generally do not meet the pleading standards under Rule 9(b).

         In any event, with regard to the argument that Plaintiff Cardinal Square has not adequately

 plead the “when and where” requirements or asserted “how” the allegations have caused harm

 (Memo. at 4) Plaintiff Cardinal Square has alleged the following:


  ALLEGATION                                                  ALLEGATION
 REQUIREMENT
                              •   At various times between the initial commissioning of the HVAC
 When2
                                  Units until early 2018, Dan Fillenwarth represented to Plaintiff that

                                  Envelop Group owned, controlled, and was responsible for the

                                  actions of VCS and OCS. (Complaint, ¶ 45).

                              •   On November 6, 2013, based on the representations made by VCS,

                                  Cardinal Square, LLC, by and through its manager, Larry Gough,



 2
   Specific dates and times are not required. Creative Foods of Ind., Inc. v. My Favorite Muffin, Too, Inc., 2002 U.S.
 Dist. LEXIS 2815, at *14 (S.D. Ind. Jan. 14, 2002) (finding allegation of fraud “during negotiations in 1997”
 sufficient).

                                                          3
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 4 of 13 PageID #: 446



                        executed a Purchase Order with VCS (the “Purchase Order”) by and

                        through VCS owner, member and agent Dan Fillenwarth, for the

                        purchase,   commissioning,     checking,    testing,   start-up   and

                        maintenance of the HVAC Units for the Village Promenade.

                        (Complaint, ¶ 20).

                    •   At various times between the initial commissioning of the HVAC

                        Units until early 2018, Dan Fillenwarth represented to Plaintiff that

                        Envelop Group owned, controlled, and was responsible for the

                        actions of VCS and OCS. (Complaint, ¶ 45).

                    •   During this time, Dan Fillenwarth also represented to Plaintiff that

                        Plaintiff needed to work directly with Envelop Group with regard to

                        the various deficiencies to the HVAC Units and that Envelop

                        Group’s involvement was necessary in order to resolve the various

                        deficiencies to the HVAC Units caused by OCS and VCS.

                        (Complaint, ¶ 45).

                    •   Additionally, at various times between the initial commissioning of

                        the HVAC Units until early 2018, Travis Ihnen represented to

                        Plaintiff that Envelop Group owned, controlled, and was responsible

                        for the actions of VCS and OCS. During this time, Travis Ihnen also

                        represented to Plaintiff that Plaintiff needed to work directly with

                        Envelop Group with regard to the various deficiencies to the HVAC

                        Units and that Envelop Group’s involvement was necessary in order

                        to resolve the various deficiencies to the HVAC Units caused by


                                             4
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 5 of 13 PageID #: 447



                        OCS and VCS. (Complaint, ¶ 45).

                    •   In or around September 2013, VCS, by and through its agent Dan

                        Fillenwarth, represented to Plaintiff as inducement to enter into a

                        contract that the HVAC Units would be equivalent to, and perform

                        better than, specified Daiken brand HVAC units which Plaintiff

                        owned and used in other residential properties owned by Plaintiff.

                        (Complaint, ¶ 6).


 Where              •   Plaintiff is the owner of two student housing apartment buildings

                        called the Village Promenade (hereinafter “Village Promenade”)

                        located in at 1623 West University Avenue, Muncie, IN 47303 and

                        serves primarily as housing for college students at Ball State

                        University. In or around April 2013, Plaintiff entered into a contract

                        with VCS for the purchase of LG Variable Refrigerant Flow HVAC

                        systems and related equipment (hereinafter the “HVAC Units”) for

                        use in the Village Promenade. (Complaint, ¶ 6).

                    •   During a collective conversation with Dan Fillenwarth, Travis Ihnen

                        and Mike Martin, it was represented to Plaintiff that Envelop Group

                        was assuming all service warranty responsibilities of VCS and that

                        OCS was the exclusive representative to manage equipment

                        warranties for the HVAC Units. (Complaint, ¶ 45).

                    •   During a collective conversation with Dan Fillenwarth, Travis Ihnen
 How
                        and Mike Martin, it was represented to Plaintiff that Envelop Group



                                            5
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 6 of 13 PageID #: 448



                             was assuming all service warranty responsibilities of VCS and that

                             OCS was the exclusive representative to manage equipment

                             warranties for the HVAC Units. (Complaint, ¶ 45).

                         •   Each of the aforementioned representations were made in order to

                             induce Plaintiff to contract with Envelop Group, OCS and/or VCS,

                             and/or to delay provision of warranties made to Plaintiff, and/or to

                             induce Plaintiff to continue to do business with Envelop Group,

                             OCS and/or VCS. (Complaint, ¶ 45).

                         •   Envelop Group made these false, material representations to induce

                             Plaintiff to act, or refrain from acting, including but not limited to

                             entering into contracts, agreeing to purchase additional services and

                             products to service the HVAC Units and agreeing not to terminate

                             the business relationship when the HVAC Units were failing.

                             (Complaint, ¶ 67).

                         •   Envelop Group intentionally and/or recklessly concealed material

                             information from Plaintiff intending that Plaintiff act, or refrain from

                             acting, in ignorance of the material information that VCS OCS, and

                             Envelop Group was concealing. (Complaint, ¶ 72).


        As shown, the claims sounding in fraud, including misrepresentation, fraudulent

 concealment and fraudulent inducement, have been plead with the requisite particularity under the

 heightened Rule 9(b) standard.

         Simply put, from Cardinal Square’s Complaint, the who, what, when, where and how of

 the alleged fraud can be discerned: (1) who—Envelop Group, (2) what—made representations to

                                                  6
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 7 of 13 PageID #: 449



 Plaintiff regarding Envelop Group’s assumption of warranties, control over OCS/VCS and its

 required involvement in resolution of the various deficiencies of the HVAC Units, (3) when—at

 various times between the initial commissioning of the HVAC Units until early 2018, (4) where—

 during conversations between Plaintiff, Dan Fillenwarth, Travis Ihnen and Mike Martin, and (5)

 how—by false or intentionally misleading representations, omissions and concealment of fact.

        Envelop Group’s Motion does not address the implications of the allegations that it

 represented to Plaintiff it “owned, controlled and was responsible for the actions of VCS and OCS”

 which were alleged in the Complaint. (Complaint, ¶ 45). Significantly, these allegations, if taken

 as true, render all of the allegations in the Complaint regarding representations, acts, and

 omissions of VCS and OCS applicable to Envelop Group.

        Additionally, Plaintiff’s argument that the Complaint contains inconsistencies is simply not

 true and does not provide grounds for dismissal at the pleadings stage. Envelop Group argues the

 Plaintiff creates inconsistencies by alleging OCS represented it was the “exclusive representative to

 manage equipment warranties” and also that Envelop Group later represented to Plaintiff that it

 was “assuming all service warranty responsibilities of OCS”. (Memo. at 5). Envelop Group also

 argues these allegations contradict the purchase order between VCS and Cardinal Square attached

 to the Complaint. (Id.) To the contrary, what Envelop Group calls “inconsistencies” are allegations

 which bolster Cardinal Square’s fraud-based claims that Envelop Group “made false, material

 representations to induce Plaintiff to act, or refrain from acting, including but not limited to

 entering into contracts, agreeing to purchase additional services and products to service the

 HVAC Units and agreeing not to terminate the business relationship when the HVAC Units were

 failing.” (Complaint, ¶ 67). On that score, the case cited by Plaintiff, Adelekan v. Dec, 2013 WL

 1499037, 2013 U.S. Dist. LEXIS 51749, at *4 (N.D. Ill. Apr. 10, 2013), does not stand for the



                                                  7
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 8 of 13 PageID #: 450



 proposition that “inconsistencies alone justify dismissing Envelop Group from this case.”

 (Memo. at 5 (emphasis added)). In Adelekan, the court dismissed one defendant in an

 employment discrimination suit because “not a single further assertion in the [complaint] speaks

 of anything said or done by [defendant] and another because the complaint failed to characterize

 the defendant as a separate entity, as his employer, or as a d/b/a in a “feeble effort to escape the

 consequences of not naming [the defendant] as a party charged before the EEOC.” Adelekan,

 2013 U.S. Dist. LEXIS 51749, at *4 (citing Alam v. Miller Brewing Co., 709 F.3d 662, 666 (7th

 Cir. 2013) (“Prior to filing suit under Title VII, a party must first file a charge of discrimination

 with the EEOC, 42 U.S.C. § 2000e-5(f)(1), and a party not named as the respondent in the charge

 may not ordinarily be sued in a private civil action under Title VII.”) as the basis for dismissal.)

        Regardless, Envelop Group’s argument here tests the merits of the Complaint, not the

 sufficiency of the pleadings and therefore need not be entertained at this juncture. See Gibson v.

 City of Chicago, 910 F.2d 1510, 1520 (7th Cir. 1990) (“A motion to dismiss tests the sufficiency

 of the complaint, not the merits of the suit.”)

    B. Plaintiff Cardinal Square’s Fraud-Based Claims Are Based on Representations of
       Existing Fact, Not Future Promises.

        Next, Envelop Group insists Plaintiff’s fraud allegations are “future promises.” (Memo. at

 5.) Not true. The Complaint alleges “[d]uring a collective conversation with Dan Fillenwarth,

 Travis Ihnen and Mike Martin, it was represented to Plaintiff that Envelop Group was assuming

 all service warranty responsibilities of VCS” which indicates an existing statement of fact – not a

 future promise. (Complaint, ¶ 45). The Complaint also alleges Dan Fillenwarth represented to

 Plaintiff that “Envelop Group’s involvement was necessary in order to resolve the various

 deficiencies to the HVAC Units caused by OCS and VCS. (Complaint, ¶ 45) – another present

 statement of fact which it appears Envelop Group now concedes was inaccurate based on its


                                                   8
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 9 of 13 PageID #: 451



 representation that it provided no services respect to the HVAC systems at issue (Memo. at 1).

 Finally, the Complaint alleges “Dan Fillenwarth represented to Plaintiff that Envelop Group

 owned, controlled, and was responsible for the actions of VCS and OCS.” (Complaint, ¶ 45).

 This allegation does not describe future promises; it is a representation of existing fact, namely,

 that Envelop Group controlled and was responsible for actions of VCS and OCS.                     These

 allegations, combined with Plaintiff’s allegation that “Envelop Group now claims it does not

 own or control VCS or OCS” (Complaint, ¶ 45), constitute actionable fraud.

     C. Plaintiff’s Allegations of Piercing the Corporate Veil Are Sufficiently Plead.

         A court in Indiana will disregard the corporate identity and pierce the corporate veil if it is

 established that the “corporate form was so ignored, controlled or manipulated that it was merely

 the instrumentality of another and that the misuse of the corporate form would constitute a fraud or

 promote injustice.” Aronson v. Price, 644 N.E.2d 864, 867 (Ind. 1994). This is a “highly fact-

 sensitive inquiry.” Ziese & Sons Excavating, Inc. v. Boyer Const. Corp., 965 N.E.2d 713, 719 (Ind.

 Ct. App. 2012) (citation omitted). Courts must consider several factors, including: (1)

 undercapitalization; (2) absence of corporate records; (3) fraudulent representation by corporation

 shareholders or directors; (4) use of the corporation to promote fraud, injustice, or illegal activities;

 (5) payment by the corporation of individual obligations; (6) commingling of assets and affairs; (7)

 failure to observe required corporate formalities; and (8) other shareholder acts or conduct

 ignoring, controlling, or manipulating the corporate form. Id. at 720.

         A plaintiff may also argue two corporations are alter-egos. Such claims are a “subset of

 piercing the corporate veil,” and plaintiffs proceeding under this theory must show that “that two

 corporations are so closely connected that the plaintiff should be able to sue one for the actions of

 the other.” Id. (citation omitted). Courts assessing this theory of liability consider additional

 factors, including, 1) whether similar corporate names were used, 2) whether the corporations
                                                    9
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 10 of 13 PageID #: 452



  shared common officers and employees, 3) whether the business purposes of the corporations were

  similar, and 4) whether the corporations were located in the same office space. Id. Under either

  theory, dispositive weight is not given to any single factor; instead, a court must conduct “a careful

  review of the entire relationship between [the] various corporate entities[.]” Id. at 719-20.

         Here, the Complaint alleges Envelop Group represented to Plaintiff that (1) Envelop Group

  was the parent company of OCS and VCS; (2) that Envelop Group owned, controlled and was

  responsible for the actions of VCS and OCS; and (3) that Plaintiff needed to work directly with

  Envelop Group to resolve the disputes at issue regarding VCS and OCS and the service provided

  pursuant to the purchase agreement entered into between Plaintiff and VCS. The Complaint

  further alleges Envelop Group has waived corporate separateness and that continued recognition of

  corporate separateness would promote an injustice or fraud to Plaintiff.

         More specifically, Plaintiff makes the following allegations sufficient to meet the

  applicable pleadings standards: representations by members of Envelop Group, including Dan

  Fillenwarth, Mike Martin and Travis Ihen (Complaint ¶ 20, 45, 65-67); use of the corporate form to

  promote fraud and injustice by making representations to Plaintiff that it need to be involved in

  order to resolve the issues in this case in order to cause delay, making representations to Plaintiff

  on behalf of VCS and OCS in order to avoid liability for those entities (Complaint, ¶¶ 45, 67, 75);

  allegations that Envelop Group was a shell in order to avoid liability (Complaint, ¶¶ 99-110); and

  that Envelop Group acted as the agent of VCS and OCS (Complaint, ¶¶ 20). A similar analysis

  holds true with respect to Plaintiff’s alter-ego claims.          The Complaint alleges Envelop

  Group/OCS/VCS shared common members and employees (Complaint, ¶¶ 20); that the business

  purposes of the companies were similar; and that the companies are located in the same offices

  (Complaint, ¶¶ 2-4).



                                                    10
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 11 of 13 PageID #: 453



          The Seventh Circuit has not opined on what pleading standards applies to piercing the

  corporate veil.3 However, numerous other courts have addressed the issue and found mere notice

  pleading sufficient because piercing the corporate veil is an equitable theory of liability. See,

  e.g., Burford v. Acc'tg Practice Sales, Inc., 2013 U.S. Dist. LEXIS 66827, at *10 (S.D. Ill. May 10,

  2013) (“[A]llegations to support piercing the corporate veil need not be pled with the specificity

  required by Federal Rule of Civil Procedure 9(b); mere notice pleading under Rule 8(a) is

  sufficient.”) (citing Flentye v. Kathrein, 485 F. Supp. 2d 903, 912-13 (N.D. Ill. 2007)); Time

  Warner Cable, Inc. v. Networks Grp., LLC, 2010 U.S. Dist. LEXIS 93855, at *12-13 (S.D.N.Y.

  Sept. 9, 2010) (“The defendants argue that to the extent the plaintiff alleges fraud, Rule 9(b)

  applies. . . . Several district courts in this district have applied Rule 9(b) to claims to pierce the

  corporate veil that are based on a defendant’s fraudulent conduct. See, e.g., DirecTV Latin America

  LLC v. Park, 610 LLC, 691 F. Supp. 2d 405, 432 (S.D.N.Y. 2010); In re Currency Conversion

  Antitrust Litig., 265 F. Supp. 2d 385, 425 (S.D.N.Y. 2003) (“Rule 8 is the appropriate standard to

  weigh the sufficiency of the plaintiff's allegations to pierce the corporate veil.”); Taurus IP, LLC v.

  DaimlerChrysler Corp., 519 F. Supp. 2d 905, 925 (W.D. Wis. 2007), aff'd, Taurus IP, LLC v.

  DaimlerChrysler Corp., 726 F.3d 1306, 2013 U.S. App. LEXIS 16507 (Fed. Cir., Aug. 9, 2013)

  (piercing the corporate veil is an equitable remedy, not a claim, and Rules 8 and 9 require litigants

  to plead claims, not remedies).

          Overall, Plaintiff’s Complaint paints a picture of several corporate entities that were

  operated by the same individuals; that intermingled their businesses; that shared office space and

  business purposes; and that were operated in a way that facilitated fraud and injustice against



  3
   Incidentally, Envelop Group does not argue for dismissal based on failure to meet any specified pleading standard
  but instead, and in conclusory fashion, argues merely that the Complaint does not allege the piercing the corporate
  veil factors. (Memo. at 6 (“None of these problems have been alleged, let alone shown”).

                                                          11
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 12 of 13 PageID #: 454



  Plaintiff. Plaintiff has provided enough detail that Envelop Group has fair notice of the veil-

  piercing and alter-ego claims against it, in addition to Plaintiff’s other fraud-based causes of action.

          As shown herein, Plaintiff has properly stated its claims against Envelop Group as to all

  counts asserted by it in the Complaint, and the Court should deny the Motion to Dismiss.

                                              CONCLUSION

          For the foregoing reasons, Plaintiff respectfully requests the Court deny the Motion to

  Dismiss in full.


                                                  Respectfully submitted,

                                                  /s/ Jonathan Matthews
                                                  JONATHAN H. MATTHEWS
                                                  Gaddis & Matthews PLLC
                                                  10345 Linn Station Rd, Ste 300
                                                  Louisville, Kentucky 40223
                                                  jon@gaddismatthews.com
                                                  Phone: 502-805-2303
                                                  Fax: 502-805-2304
                                                  Counsel for Plaintiff
                                                  Cardinal Square, LLC




                                                    12
Case 1:18-cv-03351-RLY-DLP Document 66 Filed 05/09/19 Page 13 of 13 PageID #: 455



                                   CERTIFICATE OF SERVICE

         This is to certify that on this 9th day of May, 2019, I electronically filed the foregoing with
  the Clerk of Court by using the CM/ECF System and the foregoing document was served
  electronically in accordance with the method established under this Court’s CM/ECF
  Administrative Procedures upon all parties in the electronic filing system in the case by
  electronic mail including:

  MATT MCCUBBINS
  MARK A. VOIGTMANN
  Faegre Baker Daniels LLP
  300 N. Meridian Street, Suite 2700
  Indianapolis, Indiana 46204
  Matt.McCubbins@FaegreBD.com
  Mark.Voigtmann@FaegreBD.com
  Counsel for Defendants,
  Envelop Group, LLC;
  Validated Custom Solutions, LLC;
  and Open Control Systems, LLC

  GENE F. ZIPPERLE, JR.
  MAX SMITH
  Ward Hocker & Thornton, PLLC
  Hurstbourne Place, Suite 700
  9300 Shelbyville Road
  Louisville, Kentucky 40222
  GZipperle@whtlaw.com
  Max.smith@whtlaw.com
  Counsel for Defendant,
  LG Electronics U.S.A., Inc.




                                                 /s/ Jonathan Matthews
                                                Counsel for Plaintiff




                                                    13
